     Case 2:18-cv-00814-WKW-CSC Document 19 Filed 08/31/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

CARLOS WARE,                             )
                                         )
              Petitioner,                )
                                         )
       v.                                )     CASE NO. 2:18-CV-814-WKW
                                         )               [WO]
UNITED STATES OF AMERICA,                )
                                         )
              Respondent.                )

                                     ORDER

      On July 13, 2021, based upon Petitioner’s notice to the court (Doc. # 17), the

court vacated the Order adopting the Recommendation of the Magistrate Judge (Doc.

# 15) and the Final Judgment (Doc. # 16) and granted Petitioner an extension of time

to object to the Recommendation. (Doc. # 18.) The extended August 6, 2021

deadline for filing objections has come and gone, and Petitioner has filed no

objections.

      Accordingly, it is ORDERED that, based upon an independent review of the

record, the Recommendation (Doc. # 14) is ADOPTED, the 28 U.S.C. § 2255

motion is DENIED, and that this action is DISMISSED with prejudice.

      An appropriate final judgment will be entered.

      A certificate of appealability will not be issued. For a petitioner to obtain a

certificate of appealability, he must make “a substantial showing of the denial of a
     Case 2:18-cv-00814-WKW-CSC Document 19 Filed 08/31/21 Page 2 of 2




constitutional right.”   28 U.S.C. § 2253(c)(2).        This showing requires that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (citation and internal quotation marks omitted). And, where a

petition is denied on procedural grounds, he “must show not only that one or more

of the claims he has raised presents a substantial constitutional issue, but also that

there is a substantial issue about the correctness of the procedural ground on which

the petition was denied.” Gordon v. Sec’y, Dep’t of Corrs., 479 F.3d 1299, 1300

(11th Cir. 2007) (citations omitted). “A ‘substantial question’ about the procedural

ruling means that the correctness of it under the law as it now stands is debatable

among jurists of reason.” Id.

      Because reasonable jurists would not find the denial of Petitioner’s § 2255

motion debatable, a certificate of appealability is DENIED.

      DONE this 31st day of August, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
